     Case 4:21-cv-00339-DPM Document 3 Filed 05/13/21 Page 1 of 4



         IN THE UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF ARKANSAS
                  CENTRAL DIVISION

BRADLEY C. BURCHFIELD                                      PLAINTIFF

v.                      No. 4:21-cv-339-DPM

CLARK, Deputy, Pulaski County Jail;
ERIC HIGGINS, Sheriff, Pulaski County;
RODRIGUEZ, Detective, North Little
Rock Police Department; ASA
HUTCHINSON, Governor, Arkansas;
LESLIE RUTLEDGE, Attorney General,
Arkansas; JACK MA, Owner, Alibaba.com;
DAVID ZHANG, CEO, Alibaba.com;
JEFF BEZOS, Owner, Amazon.com;
TIMOTHY J. SHEA, DEA, Director;
GINA HASKELL, CIA, Director;
CHRISTOPHER WRAY, Director, FBI;
ROBERT R. REDFIELD, Director, CDC;
JAMES M. MURRAY, Director, U.S. Secret
Service; TRENT DANIELS, U.S. Prosecuting
Attorney/Deputy Prosecuting Attorney;
MERRICK GARLAND, U.S. Attorney General;
DEXTER PAYNE, Director, ADC; JERRY BRADSHAW,
Director, ACC; BRYAN ACHORN, United States
Prosecuting Attorney; AXCIOM CHEMICAL;
XINDU BIO-TECH; DOES, 1-4 NLRPD Officers,
Nurse with PCFD, Arkansas Bar Association
Members, General Assembly of Arkansas
Members                                    DEFENDANTS
          Case 4:21-cv-00339-DPM Document 3 Filed 05/13/21 Page 2 of 4



                                   ORDER
     1.       Burchfield' s application to proceed in forma pauperis, Doc. 1,
is granted. He reports homelessness and no assets.
     2.       There's a potential recusal issue.      Burchfield names all
members of the Arkansas Bar Association (in their official and
individual capacities) as defendants. I'm a member. But there are no
particularized allegations that make any plausible claims against
Association members. I conclude, therefore, that my impartiality could
not reasonably be questioned. 28 U.S.C. § 455(a).
     3.       The    Court     must     screen    Burchfield' s   complaint.
28 U.S.C. § 1915(e)(2). He is currently facing criminal charges for drug
possession. Burchfield cites many federal statutes in support of his
claims that he is being prosecuted unfairly while defendants are
allowed to sell (or ignore the sale of) isopropylbensylamine without
similar consequences. The pending charges create hurdles for his case.
First, with inapplicable exceptions, this Court will not intervene in an
on-going state criminal case. Younger v. Harris, 401 U.S. 37 (1971); Tony
Alamo Christian Ministries v. Selig, 664 F.3d 1245, 1254 (8th Cir. 2012). A
stay of this case would usually issue until the state charges are resolved.
Second, the Court cannot award damages under § 1983 related to a state
prosecution unless the conviction has been invalidated.                  Heck v.
Humphrey, 512 U.S. 477 (1994). Third, Burchfield's claims duplicate
those made in other pending federal cases. Burchfield has made his

                                      -2-
        Case 4:21-cv-00339-DPM Document 3 Filed 05/13/21 Page 3 of 4



unfair-prosecution claims three times in the Western District of
Arkansas, and a recommended disposition is currently pending there.
See Burchfield v. McCormick, et. al, No. 6:20-cv-06121 (Doc. 8) (W.D. Ark.);
Burchfield v. Jones, et. al, No. 6:20-cv-06135 (Doc. 19) (W.D. Ark.;
Burchfield v. Jones, et. al, No. 6:20-cv-06150 (Doc. 10) (W.D. Ark.).
Burchfield' s duplicative claims are therefore dismissed without
prejudice. Blakley v. Schlumberger Technology Corp., 648 F.3d 921, 932
(8th Cir. 2011).
      Burchfield makes a plausible excessive force claim against
defendant Clark and the Doe NLRPD Officers. "Clark and 5 other
officers" nearly broke his wrists during intake on 1 March 2020, at the
Pulaski County Jail. Doc. 2 at 6. Burchfield says he no longer has feeling
in his fingers, which prevents him from pursuing his profession as a
welder. That claim alone goes forward.
      The Court directs the Clerk to issue summons for Pulaski County
Jail Deputy Clark. The Marshal must serve Clark with a summons, a
copy of the complaint, Doc. 2, and a copy of this Order without
prepayment of fees and costs, by certified mail with a return receipt
requested and delivery restricted.   FED.   R. CIV. P. 4G)(2)(B); ARK. R. CIV.
P. 4(£)(14).
      The Court reminds Burchfield that all defendants, including Doe
defendants, must be served within ninety days of the filing of the
complaint unless the Court extends that period for good cause. It is his

                                     -3-
       Case 4:21-cv-00339-DPM Document 3 Filed 05/13/21 Page 4 of 4



responsibility to identify all defendants, including Doe defendants.
When appropriate, the Court will order service on all properly
identified defendants, but Burchfield is also responsible for providing
valid service addresses for each of them.
     All defendants except Clark and the Doe NLRPD Officers are
dismissed without prejudice.
     So Ordered.

                                                             f
                                  D.P. Marshall Jr.
                                  United States District Judge

                                     13 MIA.Y    .;l.O ~ f
                                             i




                                   -4-
